DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 14 recite the limitation "the slots" and “the slot”.  There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, this limitation is being interpreted as “the elongated slots” and “the elongated slot”.
Claim 15 recites the limitation “each channel”. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, this limitation is being interpreted as “each elongated channel”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2005/0267401 A1) in view of Sonoda et al. (EP 2397695 A1).
Regarding claim 1, Price et al. discloses an enteral feeding pump (10 Fig 1 “enteral feeding system”) for mounting a tubing set (14 Fig 1 “administration feeding set”), the enteral feeding pump comprising: a base (right side of housing 20 Fig 2) having an outer side (side visible in Fig 1 is the outer side); a rotor (22 Fig 1) supported on the outer side of the base for engaging a tube section ([0039] “pump tube 15 is engaged around rotor 22”) of a tubing set; a tubing set platform (11 Fig 1 “safety interlock system”) on the outer side of the base, the tubing set platform defining a pair of tube retainer locks (the sections of the platform that retain the tubing, see annotated Fig 1 below), at least one tube retainer lock comprising; an elongated channel (see elongated channels in annotated Fig 1 below) for receiving a tube retainer (18 Fig 1 “support member”) defined by a retainer body (see body of 18 Fig 1) and a pair of laterally opposing retainer tabs (the elongated channel is fully capable of receiving a tube retainer with a pair of laterally opposing retainer tabs).

    PNG
    media_image1.png
    824
    846
    media_image1.png
    Greyscale


Sonoda et al. teaches a tube retainer (holder 7 and connectors 17 form a tube retainer Fig 4) with laterally opposing retainer tabs (the tabs are formed of 7A & 7F Fig 4) and an elongate channel (6B Fig 2) with tab rest surfaces (bottom surface of “engagement groove” 6D, see annotated Fig 3 below) located on laterally opposing sides of the channel; tab retention surfaces (top surface of 6D, see annotated Fig 3 below) spaced from the tab rest surfaces defining elongated slots (6D Fig 3) extending in a longitudinal direction parallel to the elongated channel (see Fig 2, 6D runs parallel to 6B); wherein the elongated slots each include an entrance end for receiving a retainer tab and a longitudinally opposing inner end (see entrance end and inner end in annotated Fig 3 below). 

    PNG
    media_image2.png
    778
    1148
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the elongate channel of Price et al. to include the elongated slots with the surfaces as taught by Sonoda et al. and for the tube 
Regarding claim 2, modified Price et al. teaches the enteral feeding pump as set forth in claim 1. Modified Price et al. further teaches wherein the elongated channel extends below a plane defined by the tab rest surfaces (Sonoda et al.- the engagement grooves 6B are raised above the bottom surface of channel 6B Fig 3).
Regarding claim 3, modified Price et al. teaches the enteral feeding pump as set forth in claim 2. Modified Price et al. further teaches wherein the elongated channel includes a first portion (Price et al.- 28 Fig 1) having a first lateral width (see 1st portion in annotated Fig 2 below) and a second portion having a second lateral width (see 2nd portion in annotated Fig 2 below) that is less than the first lateral width, the first portion extending from at least a longitudinal location aligned with the entrance ends of the slots (the first portion 28 extends from the face with the modified entrance ends of the slot) to a longitudinal location aligned with the inner ends of the slots (The inner end of the tube retainer 18 of Price et al. aligns with the inner end of the first portion 28, see Fig 1, modifying the tube retainer of Price et al. to include the retainer tabs of Sonoda et al. would result in tabs that extend along the length of the tube retainer, modifying the elongated channel of Price et al. to include elongated slots along the first portion 28 would be necessary to accommodate tabs that extend to the end of the tube retainer 16).  

    PNG
    media_image3.png
    267
    234
    media_image3.png
    Greyscale

Regarding claim 4, modified Price et al. teaches the enteral feeding pump as set forth in claim 3. Modified Price et al. further teaches wherein an interface surface (Price et al.- see interface surface in annotated Fig 3A below), generally perpendicular to the longitudinal direction, is defined at an interface between the first and second portions for engaging an end of a retainer body.

    PNG
    media_image4.png
    669
    398
    media_image4.png
    Greyscale

Regarding claim 5, modified Price et al. teaches the enteral feeding pump as set forth in claim 3. Modified Price et al. further teaches wherein the elongated channel further includes a third portion defining a tube passage having a third lateral width that is less than the second lateral width (Price et al.- see 3rd portion in annotated Fig 2 below, the tubing passage closest to the rotor is smallest in lateral width). 

    PNG
    media_image3.png
    267
    234
    media_image3.png
    Greyscale

	Regarding claim 6, modified Price et al. teaches the enteral feeding pump as set forth in claim 1. Modified Price et al. further teaches wherein the elongated slots (Sonoda et al. 6D Fig 3) comprise passages for slidably receiving respective retainer tabs (The retainer tabs 7A & 7F of Sonoda et al. can be slid onto the passages of elongated slots 6D).
	Regarding claim 7, modified Price et al. teaches the enteral feeding pump as set forth in claim 6. Modified Price et al. further teaches wherein each of the passages comprise a continuous, straight line passage (see the straight line of groove 6D Fig 3) extending from the entrance end to the inner end 10of the slot (the engagement grooves 6D of Sonoda et al. comprise a continuous, straight line passage to accommodate engagement portions 7A, the recess portion 6E of the holder opens into but does not interrupt the passage).  
Regarding claim 8, modified Price et al. teaches the enteral feeding pump as set forth in claim 6. Modified Price et al. further teaches wherein at least one of the inner ends of the elongated slots defines a stop surface (the inner end of the elongated slots of Sonoda et al. define a stop surface) for engaging and limiting sliding movement of the retainer tab within the elongated slot (the surface would limit movement of the retainer tab within the elongated slot).

    PNG
    media_image5.png
    759
    1120
    media_image5.png
    Greyscale

	Regarding claim 9, Price et al. discloses an apparatus comprising an enteral feeding pump (10 Fig 1 “enteral feeding system”) and tubing set (14 Fig 1 “administration feeding set”) comprising: a base (right side of housing 20 Fig 2) having an outer side (side visible in Fig 1 is the outer side); a rotor (22 Fig 1) supported on the outer side of the base for engaging a tube section ([0039] “pump tube 15 is engaged around rotor 22”) of a tubing set comprising first and second tube retainers connected to opposing ends of the tube section, each tube retainer comprising a retainer body and a pair of laterally opposing retainer tabs; a tubing set platform (11 Fig 1 “safety interlock system”) on the outer side of the base, the tubing set platform defining a pair of tube retainer locks (the sections of the platform that retain the tubing, see annotated Fig 1 below), each tube retainer lock comprising; an elongated channel (see elongated channels in annotated Fig 1 below) for receiving a retainer body (18 Fig 1 “support member”).

    PNG
    media_image1.png
    824
    846
    media_image1.png
    Greyscale

However, Price et al. fails to disclose tab rest surfaces located on laterally opposing sides of the channel; tab retention surfaces spaced from the tab rest surfaces defining elongated slots extending in a longitudinal direction parallel to the elongated channel; wherein the elongated slots each include an entrance end for receiving a retainer tab and a longitudinally opposing inner end.  
Sonoda et al. teaches a tube retainer (holder 7 and connectors 17 form a tube retainer Fig 4) with laterally opposing retainer tabs (the tabs are formed of 7A & 7F Fig 4) and an elongate channel (6B Fig 2) with tab rest surfaces (bottom surface of “engagement groove” 6D, see annotated Fig 3 below) located on laterally opposing sides of the channel; tab retention surfaces (top surface of 6D, see annotated Fig 3 below) spaced from the tab rest surfaces defining elongated slots (6D Fig 3) extending in a longitudinal direction parallel to the elongated channel (see Fig 2, 6D runs parallel to 6B); wherein (see entrance end and inner end in annotated Fig 3 below).

    PNG
    media_image6.png
    683
    1009
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the elongate channel of Price et al. to include the elongated slots with the surfaces as taught by Sonoda et al. and for the tube retainer of Price et al. to have a pair of laterally opposing retainer tabs as taught by Sonoda et al. to be able to further stabilize the tube retainer within the elongate channel, preventing rotation and unintentional disconnection of the retainer.
	Regarding claim 10, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein the elongated channel extends below a plane defined by the tab rest surfaces (Sonoda et al.- the engagement grooves 6B are raised above the bottom surface of channel 6B Fig 3).
	Regarding claim 11, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein the elongated slots (Sonoda et al.- 6D Fig 3) comprise passages for (The retainer tabs 7A & 7F of Sonoda et al. can be slid onto the passages of elongated slots 6D).
	Regarding claim 12, modified Price et al. teaches the apparatus as set forth in claim 11. Modified Price et al. further teaches wherein each of the passages comprise a continuous, straight line passage (Sonoda et al.- see the straight line of groove 6D Fig 3) extending from the entrance end to the inner end 10of the slot (The engagement grooves 6D of Sonoda et al. comprise a continuous, straight line passage to accommodate engagement portions 7A, the recess portion 6E of the holder opens into but does not interrupt the passage).
	Regarding claim 13, modified Price et al. teaches the apparatus as set forth in claim 12. Modified Price et al. further teaches wherein each retainer tab includes a planar upper surface and a planar lower surface parallel to the planar upper surface (Sonoda et al.- 7F Fig 2 “flat portions” include planar upper and lower surfaces).
	Regarding claim 14, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein at least one of the inner ends of the elongated slots defines a stop surface (the inner end of the elongated slots of Sonoda et al. define a stop surface) for engaging and limiting sliding movement of the retainer tab within the elongated slot (the surface would limit movement of the retainer tab within the elongated slot). 


    PNG
    media_image6.png
    683
    1009
    media_image6.png
    Greyscale

Regarding claim 15, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein each retainer body (Price et al.- 18, 30 Fig 3A) is a cylindrical body (18 and 30 are cylindrical) defining a fluid passage therethrough (see fluid flow direction in Fig 1), and each elongated channel is defined by a generally semicircular surface (see semicircular shape of the elongated channels Fig 3A) for engaging a respective retainer body. 
Regarding claim 17, Price et al. discloses an apparatus comprising a tubing set (14 Fig 1 “administration feeding set”) for an enteral feeding pump (10 Fig 1 “enteral feeding system”) having a rotor (22 Fig 1) and a pair of tube retainer locks (the sections of the platform that retain the tubing, see annotated Fig 1 below) defining channels (see elongated channels in annotated Fig 1 below), the tubing set comprising:  a tube segment ([0038] “pump tube 15”) having opposing ends; a tube retainer attached to each of the tube ends (18 & 30 Fig 3A), each tube retainer comprising a retainer body (see body of 18 Fig 1 and 30 Fig 3A) defining a longitudinal axis (the longitudinal axis runs through the tube). However, Price et al. fails to disclose a pair of opposing elongated retainer slots on either side of each channel and a pair of retainer tabs extending laterally outward from the longitudinal axis in 
Sonoda et al. teaches a pair of opposing elongated retainer slots (6D Fig 3) on either side of a channel (6B Fig 2) and a tube retainer (holder 7 and connectors 17 form a tube retainer Fig 4) comprising a pair of retainer tabs (the tabs are formed of 7A & 7F Fig 4) extending laterally outward from the longitudinal axis in opposing directions, each retainer tab having upper and lower surfaces (see upper and lower surfaces of 7A and 7F Fig 4) for guiding the tab through a respective retainer slot. It would have been obvious to one of ordinary skill at the time of effective filing for each channel of Price et al. to include the pair of opposing elongated retainer slots and for the retainer bodies to include the retainer tabs with the limitations as taught by Sonoda et al. to be able to further stabilize the tube retainers within the channels, preventing rotation and unintentional disconnection of the retainers.
Regarding claim 18, modified Price et al. teaches the apparatus as set forth in claim 17. Modified Price et al. further teaches wherein the upper and lower surfaces comprise a planar upper surface and a planar lower surface parallel to the planar upper surface (Sonoda et al.- 7F Fig 2 “flat portions” include planar upper and lower surfaces parallel to each other).  

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2005/0267401 A1) in view of Sonoda et al. (EP 2397695 A1) and Nordquist et al. (US 2016/0067148 A1).
Regarding claim 16, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches including an inlet tube (Price et al.- 16 “inlet tube” [0038], see tube attached to tube retainer 18 Fig 1) attached to one of the tube retainers (18 Fig 1) and an outlet tube (17 Fig 1) attached to the other of the tube retainers (30 Fig 3A). However, modified Price et al. fails to teach an anti-free flow check valve located at a distal end of the outlet tube.  
([0043]” one-way check valve” 129 Fig 1) located at a distal end of the outlet tube (142 Fig 1, [0043] “interposed between Y-connector 120 and administration tubing segment 142”). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of modified Price et al. to include an anti-free flow check valve as taught by Nordquist et al. to prevent retrograde flow back into administration tubing and thus into the feeding container [0043]. 
Regarding claim 19, modified Price et al. teaches the apparatus as set forth in claim 17. Modified Price et al. further teaches including an inlet tube (Price et al.- 16 “inlet tube” [0038], see tube attached to tube retainer 18 Fig 1) attached to one of the tube retainers (18 Fig 1) and an outlet tube (17 Fig 1) attached to the other of the tube retainers (30 Fig 3A). However, modified Price et al. fails to teach an anti-free flow check valve located at a distal end of the outlet tube.  
Nordquist et al. teaches an anti-free flow check valve ([0043]” one-way check valve” 129 Fig 1) located at a distal end of the outlet tube (142 Fig 1, [0043] “interposed between Y-connector 120 and administration tubing segment 142”). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of modified Price et al. to include an anti-free flow check valve as taught by Nordquist et al. to prevent retrograde flow back into administration tubing and thus into the feeding container [0043].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783